Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Response to Amendment
This office action is responsive to the amendment filed on 07/12/2022.  As directed by the amendment claim 1 is/are canceled, claims 2, 3, 6-8, 10, 12-20, 22-24 are amended, claims 25-57 are newly added. Claims  2, 3, 6-8, 10 and 12-57 are currently pending.
Response to Arguments
Applicant's arguments filed on 07/12/2022 with respect to 35 U.S.C. §112(b) rejection of claim(s) 3, 6, 7 and 15 have been fully considered, and based on the amendments made to those claims, the rejection has been withdrawn.   
Allowable Subject Matter
Claims 2, 3, 6-8, 10 and 12-57 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 7, 8, 15, 18 and 20-24 were objected in the prior office action for having allowable subject matter, the allowable subject matters were explained in detail in that office action.
Claims sets were amended by making claims 7, 8 and 15 as independent claims,  where the allowable subject matters were kept on those claims and then the structural limitations from original independent claim-1 are added to those claims. 
New  independent claims 39, 41 43 and 45 were created by incorporating the structural limitations from original independent claim-1 and the allowable subject matters from the previously objected claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
(US 20160256073 A1) by GRUDIN et al. discloses measurement of airway resistance and/or lung compliance during non-forced exhalation is performed using initial occlusion of exhalation followed by removal of the occlusion or opening of a shutter. A pressure monitor can detect that exhalation is improperly forced to signal an error or to reject a pressure and flow measurement from a forced exhalation trial.
(US  by Shavit discloses a spirometer apparatus comprising main inhale-exhale tube having first end, main interior, and second open end, a plurality of smaller tubes intersecting said main-inhale exhale tube at first and second respective locations, wherein each of the smaller interiors are in fluid communication with the main interior solely via at least one aperture formed in each of the intersecting tubes at locations facing said second end, the intersecting tubes having first and second external cross-sections, the main tube having first and second internal cross-sections, wherein said first external cross-section is smaller than said first internal cross-section, said second external cross-section is smaller than said second internal cross-section.
(US  by Bonnat discloses a MEMS/MOEMS sensor and method for using such sensor to detect a person's breath or other fluid for purposes of controlling a user interface of an electronic device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792